﻿307.	 The ideals of peace, equality and co-operation among nations—ideals that are all summed up in the word  justice —which the authors of the Charter of our Organization already proclaimed 32 years ago are still today of intense concern. Everything points to that. The most disquieting inquiries are constantly devoted to the  major questions  of today's world. Meetings, conferences, information, files, texts, ever on the increase and always relevant, are distinguished by the fact that they keep international problems in a type of closed circuit. This is a paradox only in appearance. Does it perhaps fundamentally reflect a cynical or disabused human attitude, or in any case an attitude that is only mildly courageous, in the face of the important problems of our time which disclose a world facing immense crises: economies in distress, the tyranny of certain regimes, oppression of peoples, moral and material poverty, thermonuclear war on the horizon, crises which run the risk of lighting the final conflagration?
308.	The political and psychological context of its work should of necessity invite the United Nations to prevent itself from being dragged downwards in straying away from its original noble ideals. Therein lies hope for all of us and for mankind as a whole. The essential question is, consequently, the capability of the United Nations to take full responsibility for the major questions which affect all mankind. It is reassuring that the United Nations is constantly being served by devoted men who are convinced of the usefulness of the activities of the institution. The President of the General Assembly is one of those men, as is also the Secretary-General. You are among those modern men who are courageously and actively fighting against the spirit of the desert, the spirit of devastation, which is perhaps the most astonishing historical product of our time, but also the least questioned.
309.	The people of Congo and the forces of progress throughout the world mourned with distress the tragic death on 18 March 1977 of President Marien Ngouabi, the President of the People's Republic of Congo, who was cowardly murdered by the forces of evil. That odious crime, the aim of which was to destroy the Congolese revolution, did not achieve its purpose since the Congolese people are more than ever determined to defend the ideals for which President Marien Ngouabi heroically gave his life. The heroes of the twentieth century are precisely those who defend to the very end the causes of oppressed peoples and, even in their glorious death, they speak for all mankind.
310.	The leading institutions established by law faithfully continue the work of President Ngouabi. In a declaration of general policy, President Joachim Yhomby Opango proclaimed the will of the Congolese people to continue their foreign policy and their international co-operation along the same lines which had been followed by President Marien Ngouabi, namely, by struggling against imperialism, colonialism, neo-colonialism and the exploitation of man by man, and against racial discrimination and all forms of oppression, by unconditionally supporting just causes, by giving international assistance of many kinds to the true movements of national liberation, by their desire to establish relations of co-operation with all the countries which seek, on the basis of mutual respect and equality, a policy of good-neighbourliness and African solidarity, and by their attachment to peace and to the principles defined in the Charters of OAU and the United Nations.
311.	I should like to emphasize somewhat a point which has just been made.
312.	The African vocation of my country has never been questioned and President Yhomby Opango intends to strengthen Congo's devotion to African solidarity. There is no African situation which does not concern us. Our policy concerning other African States is a policy of understanding, tolerance, good-neighbourliness and co-operation, in spite of ideological differences which may exist between us and others. African causes have always found unswerving support among the Congolese people. Therefore it would not be well to compare the administrative measures taken recently by my Government for the control of foreigners to a policy harmful to the strengthening of African solidarity. Quite the contrary. The measures to which I am alluding concerned only those foreigners whose situation was irregular vis-à-vis the laws and regulations of Congo concerning immigration and the practice of trade.
313.	We are now at a turning-point in the modern history of the African continent. I had occasion here last year to say what the views of my Government were concerning the future of that continent. Now the problems have changed abruptly with the accession of South Africa to the club of atomic Powers.
314.	This situation is an extremely serious one and, before the United Nations, before the international community and before all mankind, I wish to accuse and publicly condemn without any equivocation the country of apartheid. I am compelled to be very specific in this accusation.
315.	The South African nuclear programme has been under way for 16 years, from 1961 to 1977. In 1961 South Africa acquired through a United States company a small thermal reactor of 2C megawatts. The pilot plant of Walindaba, close to Pretoria, produced uranium 235 following a variant of a  blasting  procedure. In 1965 special laboratories of the Federal Republic of Germany opened their doors to South African scientists and technicians. In July 1970 Pretoria announced that South African experts had discovered an original procedure for uranium enrichment. In 1975 West German firms actively gave technical assistance to the South Africans in fitting out their uranium enrichment plant. In 1976 Pretoria selected France to build two gigantic nuclear power stations at Koelberg, 28 kilometres north of the Cape By about 1985 the two French power plants to be delivered to South Africa will produce 500 kilos of plutonium per annum, that is to say, enough to manufacture 100 atomic bombs of the Nagasaki type.
316.	At the very beginning of August 1977 the Soviet Union fortunately alerted world public opinion to the imminence of the explosion of a South African atomic bomb in the Kalahari desert, approximately 180 kilometres south of Botswana and 150 kilometres to the east of Namibia
317.	I accuse the Western Powers which have actively helped South Africa to acquire a nuclear potential which dangerously jeopardizes peace in Africa and the rest of the world. I accuse the West and Pretoria of collusion. I accuse South Africa, which has no intention of heeding anyone's advice but plans to follow its nuclear programme.
318.	The African peoples must clearly realize that the problem of their security today has a new dimension
319.	We most urgently appeal to all the peoples of Africa and the world strongly to react against the nuclear arming of the most racist country on earth.
320.	The nuclear explosion which South Africa has postponed but which it has not renounced most perforce bring the international community to reflect on the consequences of the many-sided co-operation between certain countries Members of the United Nations and the racists of Pretoria.
321.	The security of the African peoples is being seriously threatened
322.	Experience has amply taught us that regimes of terror and oppression which thrive on violence understand only the language of violence In view of Pretoria's anachronistic attitude Namibia will not be freed except at that price. My country cannot but continue to give unconditional support to the South West Africa People's Organization in its determination to intensify the armed struggle for the liberation of Namibia.
323.	The same holds true for Rhodesia, where Ian Smith—whom we can only describe as mindless-is spending his time destroying the numerous plans for a settlement that have been put forward precisely to allow him to avoid the worst.
324.	That is why it is the duty of the international community firmly to support the initiatives of the frontline countries. These initiatives, which have been approved by OAU, make it possible to find a just solution for the people of Zimbabwe, which, like any other people on earth, aspires to freedom, equality and dignity.
325.	The decolonization of Africa must be concluded without delay.
326.	In this connexion we most warmly welcome the admission to our Organization of the Republic of Djibouti. We wish to consolidate with that brother African country close relations of co-operation and active solidarity.
327.	We also congratulate the Socialist Republic of Viet Nam, whose reunification after the brilliant victory of 1975 was welcomed in the People's Republic of Congo as a great event in the history of the struggle of peoples to regain their freedom. The presence in our midst of the Vietnamese delegation is magnificent proof of the assertion that just causes always triumph in the end.
328.	The victory of the Vietnamese people, on whom 30 years of futile war were imposed, gives us added resolve in our unverving support for liberation struggles.
329.	We also believe that the peaceful reunification of Korea is inevitable. It is not a good policy always to refuse to face the facts.
330.	We are also convinced of the coming victory of the Palestinian people and other Arab peoples. A people cannot renounce its fundamental rights, even if it is subjected to all kinds of crafty reprisals. We are following with keen interest the preparations for the Geneva Peace Conference on the Middle East. We remain convinced that no lasting solution to this problem can be found without the actual participation of the Palestine Liberation Organization, the sole representative of the Palestinian people.
331.	A study of the social and economic situation of the world reveals that anachronistic situations persist. It is not right to wish to perpetuate them. The rule of force only lasts for a time. The challenges facing mankind—economic crises, unequal development, malnutrition, illiteracy, ecological problems, pollution, the difficulties of mastering science and technology—can only be met if we deliberately make use of all the capabilities, all the recourses and all the resources at our disposal. The problem of mankind's survival in a world which is continually faced with profound material, cultural and spiritual crises is an immense problem which requires the mobilization of the gifts and the energies we still have available.
332.	The appeal which we are making for a more equal world is not an appeal for generosity or a spirit of sacrifice on the part of the so-called  rich  in favour of so many million so-called  poor . It is fundamentally an appeal to one and all to realize the true dimensions of the crucial problem of contemporary international relations.
333.	I should lie to elaborate. During the seventeenth century—not to go back farther in history-approximately 500 million human beings lived on our planet; in 1900 mankind numbered more than 1.6 billion. Today there are some 4 billion, and this population will rapidly increase if present tendencies continue, particularly in the third world.
334.	Mankind today seems to have overshot the mark in accumulating atomic bombs and chemical and bacteriological weapons, in squandering natural resources and in polluting the atmosphere. Moreover, the poorest but most densely populated regions are helping to increase the well-being of the richest.
335.	The fundamental problem today, which is evoked by the theme of the  new international economic order , is truly the economic and political transformation of mankind.
336.	The cultural progress of humanity will from now on make all societies acutely aware of the solidarity of all human beings. This solidarity of all mankind generates respect for one another and a collective commitment to the great common enterprise of the building of peace and the welfare of mankind.
337.	But today all seems to lead to merciless confrontations because of the obstinacy of a few whose reactions to the grave problems of our day are mere agonizing and selfishness.
338.	That explains man's inability to adjust to the present situation; that is what is complicating the solutions to problems. It is not a question of increasing the volume of our charity, but of sharing resources, knowledge and the applications of science more equitably; it is a question of better prices for third-world products, of a better international division of labour, in the interest of the whole international community
339.	It would be unnatural to dissociate human rights from the immense problem which I have just underscored. Humanity cannot achieve a superior civilization if men are not treated as such or if they are subjected to the most persistent and the crudest estrangement.
340.	It is therefore highly appropriate that our efforts should be directed towards the protection of man, so long as we see the problem in all its dimensions: political, economic, cultural, social. Within our different societies, we have' too great a tendency to consider man from a social angle and to limit his rights to a few formal guarantees, while socially, economically, politically and culturally he is being destroyed. Man must be considered as a whole, and human rights constitute a whole. Human rights must increase man's freedom and lead to further responsibility and to greater solidarity among mankind.
341.	In conclusion, to change, to renew our ways of thinking, our attitudes and our behaviour is undoubtedly the most urgent task today, in view of the grave problems of this century, which is coming to an end. Our hope closely linked to our duty is one with the ardour of our Organization, which is more than ever enlightened and supported by the legitimate ambitions of mankind in revolt.

